Beck, J.
i. judicial sale: pleading: estoppel. I. The facts averred in the paragraphs stricken .out constitute no defense to the action, either equitable or legal. They might have been a defense . . . n to the action wherein the judgment was rendered upon which the land was sold, or may be the foundation of an action against Burns, but no reason can be given in support of the position that they constitute a defense in this action. They constitute the foundation of an action at law against Burns if considered a claim that .can be enforced at all. If it be a claim that can be enforced at law it cannot be considered an equitable defense. It has no such relation to the land in controversy, that, if not enforced in this action it will be lost. In that respect it stands precisely as any other cause of action against Burns. It will hardly be pretended that the defendant could aver in his answer an indebtedness against Bums upon a note or on account of a fraud in the sale of other property, or for any other cause, or set up such a state of facts as would show loss and damage on account of any false and fraudulent acts, and by calling it an equitable defense and averring plaintiff’s knowledge thereof, and her confederation and conspiracy with Burns in the premises, be thereby entitled to defeat plaintiff’s action and recover the debt or damages claimed by having them set off against his claim for the possession of the land. Yet, in our opinion, this is precisely' the case made by the objectionable paragraphs of the answer which were stricken out.
s. pleading : ter: practice, II. Defendants’ counsel contends, that if the answer was defective on account of the matter stricken therefrom, yet it was not properly assailed by motion. Redundant and irrelevant matter *475in. a pleading may, on motion, be stricken out. Rev. § 2946. The objectionable paragraph in the answer contained matter that did not relate to the defense. That could not have been supported by evidence on the trial, for it, in law, constituted no defence. It was, therefore, irrelevant, and was properly assailed by a motion to strike. The judgment of the circuit court is
Affirmed.